SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Oil and natural gas production in February Rio de Janeiro, April 8, 2016 – Petróleo Brasileiro S.A. – Petrobras hereby announces that its average oil and natural gas production amounted to 2.48 million barrels of oil equivalent per day (boed) in Brazil, remaining in line with January (2.47 million boed), and 178,000 boed abroad, totaling 2.65 million boed. Oil production averaged 2 million barrels per day (bpd) in Brazil, remaining in line with the previous month, due to the continuation of scheduled maintenance stoppages in the platforms. Pre-salt oil production In February, the company’s oil and gas production in the pre-salt layer grew 6.1% over the previous month to 1.091 million boed, a new monthly record, exceeding the December 2015 figure of 1.090 million boed. In January, oil and gas production in the pre-salt layer came to 1.029 million boed. The company’s oil output grew 6.2% between January and February, from 822,000 bpd to 874,000 bpd. On February 15, the company posted a new daily production record of 954,000 bpd. The startup of the Cidade de Maricá drillship, installed in the Lula Alto area, in the Lula field, in the pre-salt layer of the Santos Basin, contributed to these results. This FPSO unit, a floating platform that produces, storages and transfers oil, has a capacity to produce up to 150,000 bpd. Another two major final production systems are scheduled for startup in the pre-salt layer in 2016: the Lula Central project (Cidade de Saquarema FPSO) and the Lapa project (Cidade de Caraguatatuba FPSO). www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. Natural gas production The company’s natural gas production in Brazil, excluding liquefied volume, averaged 75.4 million m³/day, 1.8% higher than in January (74.1 million m³/day). Oil and gas production abroad In February, oil production abroad averaged 84,000 bpd, 8.4% less than the 92,000 bpd recorded the month before, chiefly due to the maintenance stoppages (already concluded) in the production units in the Akpo field, in Nigeria, and in the Cascade and Chinook fields, in the USA. Natural gas output averaged 16 million m³/d, a 3.5% increase over the 15.5 million recorded in the previous month. As a result, oil and natural gas production abroad totaled 178,000 boed in February, 2.5% below the 183,000 boed produced in the previous month. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 8, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
